


April 17, 2012


Amyris Fuels, LLC
5885 Hollis St., Suite 100
Emeryville, CA 94608


Attention:    Jeryl L. Hilleman, interim CFO, Amyris Inc.
Steven R. Mills, CFO, Amyris Inc.
Thomas Krivas, Vice President - Risk Management, Amyris Inc.


Re:        Amendment to Uncommitted Facility Letter


Ladies and Gentlemen:


We refer to the Uncommitted Facility Letter, dated as of November 25, 2008 (as
amended prior to the date hereof, the "Uncommitted Facility Letter") between BNP
Paribas (the "Bank") and Amyris Fuels, Inc. (predecessor in interest to Amyris
Fuels, LLC, the "Obligor"). Unless otherwise defined, capitalized terms used in
this Amendment to Uncommitted Facility Letter (this "Amendment") have the
meanings provided for in the Uncommitted Facility Letter.


Each of the undersigned hereby agrees that, effective as of April 14, 2012, the
Uncommitted Facility Letter shall be amended as follows:


1.    The second paragraph of the Uncommitted Facility Letter is hereby amended
by inserting the following sentence at the end thereof:


It is understood and agreed that the Bank may cancel the availability of credit
under this Uncommitted Facility Letter at any time without notice and that the
Bank is not obligated in any manner whatsoever to extend or renew an uncommitted
guidance facility or any other credit facility to the Obligor under this
Uncommitted Facility Letter or otherwise.


2.    The section entitled "Availability and Maturity" of the Uncommitted
Facility Letter is hereby amended by deleting the term "April 14, 2012" in the
first sentence and inserting in lieu thereof "June 30, 2012."


3.    The section entitled "Maximum Amount" of the Uncommitted Facility Letter
is hereby amended by (a) deleting the reference to "$20,000,000" in the first
sentence and inserting in lieu thereof "$10,000,000;" (b) deleting the reference
to "Up to $20,000,000" under the subheading Advance






--------------------------------------------------------------------------------




Sublimit and inserting in lieu thereof "$0;" and (c) deleting the reference to
"$5,700,000" under the subheading Letters of Credit Sublimit and inserting in
lieu thereof "$500,000;".


4.     The section entitled "Borrowing Base" of the Uncommitted Facility Letter
is hereby amended as follows:


(a)     "Unrealized Gains on Eligible Forward Contracts" is hereby deleted as a
Borrowing Base category in the table therein.


(b)     Footnote 2 therein is hereby deleted in its entirety and is replaced
with "[Reserved]".


(c)     Footnote 3 therein is hereby amended by deleting all references therein
to "Unrealized Gains on Eligible Forward Contracts".


(d)     Footnote 4 therein is hereby amended and restated to read as follows:


4. Unsold Inventory will be limited to $2,500,000.


5.     Annex I to the Uncommitted Facility Letter is hereby amended as follows:


(a)     The defined term "Unrealized Gains on Eligible Forward Contracts"
(including the definition thereof) is deleted in its entirety.


(b)     The following defined term is inserted after the last definition on
Annex I:


Unsold Inventory means, as of the date of any determination thereof, all
inventory of the Obligor that satisfies the following criteria: (i) such
inventory is unsold and (ii) the Obligor has entered into hedging arrangements
with respect to such inventory in the ordinary course of business and not for
purposes of speculation and (iii) such hedging arrangements can be identified,
in the Bank's sole determination, as hedges for such Unsold Inventory.


The Obligor hereby acknowledges that, in accordance with the Uncommitted
Facility Letter, any issued and outstanding Letter of Credit with an expiry date
later than the Maturity Date must be cash collateralized in an amount equal to
at least 105% of the face amount of such Letter of Credit, in form and substance
satisfactory to the Bank, five business days prior to the Maturity Date, and the
Bank shall continue to be secured after the Maturity Date by such cash and all
other collateral in which the Bank has been granted a security interest by the
Obligor.


This Amendment is executed pursuant to the Uncommitted Facility Letter and shall
be construed, administered and applied in accordance with all of the terms and
provisions of the Uncommitted Facility Letter.


This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


This Amendment may be executed by the parties hereto in several counterparts,
each of which when executed and delivered shall be deemed to be an original and
all of which shall constitute together




--------------------------------------------------------------------------------




but one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be effective as delivery of
a manually executed counterpart of this Amendment.


This Amendment shall not become effective until each of the following conditions
precedent has been satisfied to our reasonable satisfaction and once such
conditions precedent have been satisfied, this Amendment shall be deemed to be
effective as of April 14, 2012:


(1)
We have received fully executed counterparts of this Amendment and the
acknowledgment and agreement of the Guarantor; and



(2)
We shall have received the Minimum Compensation Fee of $125,000.



The Guarantor hereby confirms its agreement to this Amendment and ratifies its
Guaranty by signing in the space provided below,


THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO NEW YORK CONFLICTS OF
LAWS PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW YORK).


Except as expressly provided hereby, all of the representations, warranties,
terms, covenants and conditions of the Uncommitted Facility Letter shall
continue to be, and shall remain, in full force and effect in accordance with
their respective terms and are hereby ratified, confirmed and remade as of the
date hereof. The modifications set forth herein shall be limited precisely as
provided for herein, and shall not be deemed to be a waiver of, consent to or
modification of any other term or provision of the Uncommitted Facility Letter
or of any term or provision of any other instrument referred to therein or
herein, or of any transaction or further or future action on the part of the
Obligor or any other person which would require the consent of the Bank under
the Uncommitted Facility Letter or any such other instrument.


[Remainder of page left intentionally blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.




Sincerely,


BNP PARIBAS


By: /s/ A-C Mathiot        
Name: A-C Mathiot
Title: Managing Director


By: /s/ Sally Haswell        
Name: Sally Haswell
Title: Managing Director








We confirm our agreement to the foregoing:


AMYRIS FUELS, LLC


By: /s/ Thomas Krivas        
Name: Thomas Krivas
Title: Assistant Secretary




Agreed to and acknowledged by Guarantor:


AMYRIS, INC.    


By: /s/ Jeryl Hilleman        
Name: Jeryl Hilleman
Title: Chief Financial Officer






